



HEI Exhibit 10.7(e)


RESTRICTED STOCK UNITS AGREEMENT
PURSUANT TO
THE 2010 EQUITY AND INCENTIVE PLAN
OF
HAWAIIAN ELECTRIC INDUSTRIES, INC.,
AS AMENDED AND RESTATED


This Restricted Stock Units Agreement (“Agreement”) is made and entered into as
of ______________ (the “Date of Grant”), by and between Hawaiian Electric
Industries, Inc., a Hawaii corporation (the “Company”), and ______________ (the
“Employee”). Capitalized terms not defined herein shall have the meanings
assigned to them in the 2010 Equity and Incentive Plan of Hawaiian Electric
Industries, Inc., as amended and restated (“Plan”).
WHEREAS, the Compensation Committee of the Company’s Board of Directors or a
subcommittee thereof (hereinafter referred to as the “Committee”), appointed to
administer the Plan, has determined that it would be to the advantage and best
interest of the Company and its shareholders to grant to the Employee Restricted
Stock Units pursuant to the Plan as an inducement to the Employee to remain in
the service of the Company or its Subsidiaries and as a long-term incentive for
sustained high levels of performance for the Company and its Subsidiaries; and
WHEREAS, the Committee has instructed the Company to issue said Restricted Stock
Units as authorized under the Plan, pursuant to the terms and conditions set
forth herein;
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:
1.Number of Units. The Company hereby grants to the Employee #,### Restricted
Stock Units (the “Restricted Stock Units”), subject to all of the terms and
conditions of this Agreement and the Plan.
2.Lapse of Restrictions; Settlement. Subject to Section 4 below, the
restrictions with respect to the Restricted Share Units shall lapse in
accordance with the schedule attached hereto as Exhibit A. Upon the lapse of
restrictions relating to a Restricted Stock Unit, the Company shall, as soon as
reasonably practicable thereafter, issue to the Employee (or the Employee’s
beneficiary designated on the form attached hereto as Exhibit B, as the case may
be), net of any withholding for taxes in accordance with Section 8 below, one
share of Common Stock (in either certificated or book entry form) in settlement
of each Restricted Stock Unit with respect to which such restrictions have
lapsed.
3.Adjustments and Modifications. In the event of a Change in Capitalization, an
appropriate and proportionate equitable adjustment shall be made in accordance
with Section 6 of the Plan in the number of Restricted Stock Units subject to
this Agreement. The Company will make cash payments in settlement of any
fractional shares at the time the shares of Common Stock are issued. This
Agreement may also be modified, in the discretion of the Committee, both with
regard to the Vesting Schedule attached as Exhibit A hereto and termination, by
leaves


1

--------------------------------------------------------------------------------





of absence, changes from full to part time employment, partial disability or
other changes in Employee’s status.
4.Termination of Service.
(a)If the Employee’s employment or service with the Company or any Subsidiary is
terminated for any reason (including, but not limited to, voluntary termination
by Employee and termination of Employee without Cause, including, but not
limited to, termination due to elimination of Employee’s position) other than
death, Disability or Retirement, the Employee shall forfeit any or all of the
Restricted Stock Units for which the restrictions have not yet lapsed (the
“Unvested Stock”).
(b)If the Employee’s employment or service with the Company or any Subsidiary is
terminated by reason of death, Disability or Retirement, then (i) restrictions
based on Performance Goals, if any, shall lapse based on actual performance
during the full performance period and (ii) restrictions based on lapse of time
shall be deemed to have lapsed, with respect to the one-fourth of the RSUs that
are scheduled to vest in the annual vesting installment period during which
termination occurs, pro-rata based on a ratio in which the numerator is the
number of completed months within the respective annual vesting installment
period during which termination occurs and the denominator is twelve, and the
Employee shall forfeit all remaining Unvested Stock. As used in this Agreement,
a “month” is a calendar month, and a “completed month” requires employment or
service from the first day through the last day of the month. However, in that
calendar month in which the Restricted Stock Units are granted, a completed
month only requires employment or service from the Date of Grant through the
last day of that month.
(c)Except as provided in Sections 4(a) and 4(b) hereof, the restrictions on
Unvested Stock shall otherwise terminate in accordance with the schedule for the
lapse of the restrictions set forth in Exhibit A hereto.
5.Notices. All notices and other communications under this Agreement shall be in
writing and shall be given by hand delivery, facsimile or first class mail and
shall be deemed to have been duly given upon hand delivery, or three days after
mailing or 24 hours after transmission by facsimile. Any notice to be given
under the terms of this Agreement to the Company shall be addressed to the
Company in care of its Secretary and any notice to be given to the Employee
shall be addressed to him at the address given beneath his signature hereto. By
a notice given pursuant to this Section 5, either party may hereafter designate
a different address for notices to be given to such party. Any notice which is
required to be given to the Employee shall, if the Employee is then deceased, be
given to the Employee’s personal representative if such representative has
previously informed the Company of his status and address by written notice
under this Section 5.
6.Rights as a Stockholder. Subject to the restrictions set forth in the Plan and
this Agreement, the Employee shall not have any of the rights or privileges of a
stockholder of the Company with respect to the Restricted Stock Units granted
pursuant to this Agreement unless and until shares of Common Stock have been
issued and delivered to the Employee following the lapse of restrictions on such
Restricted Stock Units. Notwithstanding the foregoing, the Employee shall have
the right to receive dividend equivalents with respect to the Restricted Stock
Units, which dividend equivalents shall accumulate and be paid upon the delivery
of the


2

--------------------------------------------------------------------------------





underlying shares of Common Stock in accordance with Section 2 hereof. The
dividend equivalents shall be calculated on a cumulative basis on each dividend
payment date during the period while the Restricted Stock Units are outstanding
and shall be converted into shares of HEI common stock based on the price of the
HEI Common Stock on the relevant payment date. The accumulated dividend
equivalents shall be applied only to the shares of HEI Common Stock that are
earned pursuant to the Restricted Stock Units. Any such dividend equivalents
shall be subject to the same terms and conditions as are applicable to the
Restricted Stock Units awarded hereunder (including without limitation as to
time of vesting and payment) and may be reduced to satisfy any or all of an
Employee’s tax liabilities owed in connection with the Restricted Stock Units
granted pursuant to this Agreement.
7.Protections Against Violations of Agreement. No purported sale, assignment,
mortgage, hypothecation, alienation, transfer, pledge, encumbrance, gift,
transfer in trust or other disposition of, or creation of a security interest in
or lien on, any of the Restricted Stock Units (or the underlying shares of
Common Stock) by any holder thereof in violation of the provisions of this
Agreement or the Plan will be valid, and the Company will not transfer any of
such Restricted Stock Units on its books (or issue shares of Common Stock in
settlement thereof), nor will any dividends be credited with respect thereto,
unless and until there has been full compliance with such provisions to the
satisfaction of the Company. The foregoing restrictions are in addition to and
not in lieu of any other remedies, legal or equitable, available to enforce said
provisions.
8.Taxes. Upon the lapse of restrictions with respect to the Restricted Stock
Units (and/or any later settlement thereof), the Company shall withhold from the
shares of Common Stock to be issued to the Employee, the number of shares
required to cover an amount of taxes that the Company determines is the
statutory minimum it is required to withhold under applicable tax laws with
respect to the Restricted Stock Units. The number of shares required to be
withheld shall be based on the Fair Market Value of the Common Stock on the
settlement date. Any fractional share of Common Stock resulting from such
withholding shall be paid in cash.
Upon the Employee’s attainment of Retirement eligibility before the lapse of
restrictions, any employment taxes thereafter (but prior to the lapse of
restrictions) payable by the Employee shall be satisfied by withholding from the
Employee’s regular salary payable immediately following the date the employment
tax obligation arises (and, to the extent insufficient, by cash payment by the
Employee).
9.Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of such provision or of any other provision hereof.
10.Governing Law. This Agreement shall be governed by and construed according to
the laws of the State of Hawaii without regard to its principles of conflict of
laws.
11.Incorporation of Plan. The Plan is hereby incorporated by reference and made
a part hereof, and the Restricted Stock Units and this Agreement shall be
subject to all terms and conditions of the Plan.


3

--------------------------------------------------------------------------------







12.Entire Agreement; Relationship to the Plan. This Agreement and the Plan set
forth the sole entire agreement and understanding between the parties as to the
subject matter hereof, and merge with and supersede all prior and
contemporaneous discussions, agreements and understandings of every kind and any
nature between them with respect to the subject matter hereof. Except to the
extent provided in Section 3 or 15 hereof, and except to the extent that
provisions hereof are by their terms subject to any subsequent amendment of the
Plan, this Agreement may not be changed or modified, except by agreement in
writing, signed by the Company and the Employee. In the event of any conflict or
inconsistency between this Agreement and the Plan as written on the Date of
Grant, the Plan shall govern.
13.Survival of Terms. This Agreement shall apply to and bind the Employee, the
Employee’s heirs, legatees, executors and administrators, the Company and the
Company’s legal successors.
14.Agreement Not a Contract for Services. Neither the Plan, the granting of the
Restricted Stock Units, this Agreement nor any other action taken pursuant to
the Plan shall constitute or be evidence of any agreement or understanding,
express or implied, that the Employee has a right to continue to provide
services as an officer, director, employee, consultant or advisor of the Company
or any Subsidiary or Affiliate of the Company for any period of time or at any
specific rate of compensation, or shall interfere with or restrict in any way
the rights of the Company and its Subsidiaries, which are hereby expressly
reserved, to discharge the Employee at any time for any reason whatsoever, with
or without Cause.
15.Authority of the Committee. The Committee shall have full authority to
interpret and construe the terms of the Plan and this Agreement. The
determination of the Committee as to any such matter of interpretation or
construction, including, without limitation, as to any adjustment or related
matter under Section 3 hereof or any matter under Section 4 hereof, shall be
final, binding and conclusive.
16.Representations. The Employee has reviewed with his or her own tax advisors
the federal, state, local and foreign tax consequences of the transactions
contemplated by this Agreement. The Employee is relying solely on such advisors
and not on any statements or representations of the Company or any of its
agents. The Employee understands that he or she (and not the Company) shall be
responsible for any tax liability that may arise as a result of the transactions
contemplated by this Agreement.
17.Acceptance. The Employee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Employee has read and understands the terms and
provisions thereof, and accepts the Restricted Stock Units subject to all of the
terms and conditions of the Plan and this Agreement. The Employee hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Committee upon any questions arising under the Plan and this Agreement.
18.Committee Action. Execution of this Agreement by the Chair or other member of
the Committee signifies that this Agreement, the award of Restricted Stock Units
made hereby and the conditions upon which the restrictions on the Restricted
Stock Units shall lapse or be satisfied have been approved by the Committee
either at a meeting of the Committee or by the unanimous written consent of its
members.


4

--------------------------------------------------------------------------------





19.Section 409A. To the extent applicable, it is intended that this Agreement
comply with the provisions of Section 409A (“Section 409A”) of the Code. This
Agreement will be administered and interpreted in a manner consistent with this
intent, and any provision that would cause this Agreement to fail to satisfy
Section 409A will have no force and effect until amended to comply therewith
(which amendment may be retroactive to the extent permitted by Section 409A).
Notwithstanding anything contained herein to the contrary, the Employee shall
not be considered to have terminated employment with the Company for purposes of
this Agreement and no payments shall be due to the Employee under this Agreement
which are payable upon the Employee’s termination of employment unless the
Employee would be considered to have incurred a “separation from service” from
the Company within the meaning of Section 409A. To the extent required in order
to avoid accelerated taxation and/or tax penalties under Section 409A, amounts
that would otherwise be payable and benefits that would otherwise be provided
pursuant to the Agreement during the six-month period immediately following the
Employee’s termination of employment shall instead be paid on the first business
day after the date that is six months following the Employee’s termination of
employment (or upon the Employee’s death, if earlier).
20.Severability. If one or more of the provisions of this Agreement shall be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby and the invalid, illegal or unenforceable provisions shall
be deemed null and void; provided, however, to the extent permissible by law,
any provisions which could be deemed null and void shall first be construed,
interpreted or revised retroactively to permit this Agreement to be construed so
as to foster the intent of this Agreement and the Plan and to avoid any such
finding of invalidity, illegality or unenforceability.
21.Headings. Headings in this Agreement are used solely for the convenience of
the parties and shall not be deemed to be a limitation upon or descriptive of
the contents of any Section hereof.
22.No Limit on Other Arrangements.
(a)Nothing contained in this Agreement shall be construed to prevent the Company
or any Subsidiary thereof from adopting or continuing in effect other
compensation arrangements, which may, but need not, provide for the grant of any
type of equity-based award (subject to stockholder approval if such approval is
required).
(b)Nothing contained in this Agreement shall be construed to prevent the Company
or any Subsidiary thereof from taking any corporate action which is deemed by it
to be appropriate or in its best interest, whether or not such action would have
an adverse effect on the Restricted Stock Units granted under this Agreement. No
employee, beneficiary or other person shall have any claim against the Company
or any subsidiary thereof as a result of any such action.
23.Signature in Counterparts. This Agreement may be signed in two or more
counterparts, each of which shall be deemed an original, with the same effect as
if the signatures thereto and hereto were upon the same instrument.






5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the Date of Grant.
HAWAIIAN ELECTRIC INDUSTRIES, INC.




By: _______________________________________    
Chair or Member of the Compensation Committee




By: _______________________________________    
Vice President - Legal & Administration and Corporate Secretary




EMPLOYEE




_______________________________________    
Xxxxx Xxxxxxxxx














6